                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JOSEPH HOOD,                                                                             PLAINTIFF
ADC #167403

v.                                    4:18CV00742-JM-JTK

EWING, et al.                                                                        DEFENDANTS

                                               ORDER

         The Court finds that the interests of justice are best served by transferring this case to the

United States District Court for the Western District of Arkansas. Venue would be proper in the

Western District, as Defendants are located there and the events complained of allegedly occurred

there.   See 28 U.S.C. ' 1406(a). 1

         The Clerk of the Court is directed to immediately TRANSFER PLAINTIFF=S ENTIRE

CASE FILE to the Western District of Arkansas, Texarkana Division, United States Courthouse

and Post Office, 500 North State Line Ave., Room 302, Texarkana, AR 71854-5961.

         IT IS SO ORDERED this 11th day of October, 2018.


                                                _________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE




         1
         AThe district court of a district in which is filed a case laying venue in the wrong division
or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or
division in which it could have been brought.@ Id.
